Citation Nr: 1636333	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from May 1974 to May 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2010 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a November 2014 hearing, and a transcript of this hearing is of record.

In January 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination and opinion.  The action specified in the January 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been granted service connection for right trapezius strain and there remains no question of law or fact to decide regarding the issue of service connection for a right shoulder disability.




CONCLUSION OF LAW

The issue of service connection for a right shoulder disability has been rendered moot by the grant of service connection for right trapezius strain and is dismissed.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.14, 20.101(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board remanded the issue of the entitlement to service connection for a right shoulder disability for additional development.  A July 2015 rating decision granted service connection for right trapezius strain, effective January 21, 2010, the date the Veteran's reopened claim was received.

Since service connection has been granted for the issue remanded by the Board in January 2015, the Veteran's appeal as to this issue has become moot.  Additionally, there is no subsequent correspondence on file from or on behalf of the Veteran disagreeing with the assigned evaluations or effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  As there is no question of law or fact to decide regarding the issue of entitlement to service connection for a right shoulder disability, the appeal is dismissed.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101 (a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The issue of entitlement to service connection for a right shoulder disability has been rendered moot and is dismissed.


REMAND

The Veteran is also seeking entitlement to service connection for a neck disability, claimed as severe neck pain.  The RO denied this claim in a February 2016 rating decision.  The Veteran submitted a notice of disagreement with this decision in May 2016; however, as the RO has not yet issued a statement of the case for this issue, the Board is required to remand the issues to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case for the issue of entitlement to service connection for a neck disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, these issues may be returned to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


